        Case 5:19-cv-00996-DAE Document 202 Filed 01/22/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


CHRIS MARCHLEWICZ,                             §
                                               §
                 Plaintiff,                    §               SA-19-CV-00996-DAE
                                               §
vs.                                            §
                                               §
BROTHERS XPRESS, INC.,                         §
CHARANJIT SINGH, HARPREET                      §
SINGH, DHALIWAL BROTHERS                       §
CARRIER, INC., C.H. ROBINSON                   §
INTERNATIONAL INC., C.H.                       §
ROBINSON WORLDWIDE INC.,                       §
DHALIWAL BROS CARRIER, INC.,                   §
                                               §
                 Defendants.                   §

                                           ORDER

       Before the Court in the above-styled cause of action are the following discovery motions:

Plaintiff’s Motion to Quash Defendant Dhaliwal Bros Carrier Inc.’s Notice of Intention to Take

Deposition on Written Questions and Subpoena Duces Tecum from Law & Order Record

Retrieval (LORR) for Stephen Earle; Motion for Protective Order; and Notice of Stay [#183];

Stephen E. Earle, M.D.’s Objections to and Motion to Quash Notice of Intention to Take

Deposition on Written Questions and Subpoena Duces Tecum from Law & Order Record

Retrieval (LORR) for Stephen Earle; Motion for Protective Order; and Notice of Stay [#184];

Plaintiff’s Motion to Quash Defendant Dhaliwal Bros Carrier Inc.’s Notice of Intention to Take

Deposition on Written Questions and Subpoena Duces Tecum to Lexitas, US Legal Support, and

Kim Tindall & Associates; and Notice of Stay [#185]; Defendant Dhaliwal Bros Carrier Inc.’s

Opposed Motion to Compel Notice of Intention to Take Deposition by Written Question

Directed to Lexitas [#195]; and Non-Party Lexitas’ Motion to Quash Defendant’s Notice of

Intention to Take Deposition by Written Questions with Subpoena Duces Tecum [#201]. The

                                               1
             Case 5:19-cv-00996-DAE Document 202 Filed 01/22/21 Page 2 of 8




Court held a hearing on the motions on January 19, 2021, at which counsel for all parties and

third parties Dr. Earle and Kim Tindall & Associates appeared telephonically.1                 After

considering the various responses to the motions [#187, #188] and the arguments of counsel at

the hearing, the Court issued certain oral rulings, which are now memorialized with this written

Order.

         The motions before the Court all relate to a discovery dispute regarding the alleged bias

of Plaintiff’s non-retained expert and treating orthopedist, Dr. Stephen Earle.           Defendant

Dhaliwal Bros Carrier, Inc. (“Dhaliwal Bros”) served an Amended Notice of Intention to Take

Deposition by Written Questions and Subpoena Duces Tecum on Dr. Earle on December 14,

2020, after the District Court extended the discovery period for the limited purpose of allowing

the parties to pursue additional discovery on the question of Dr. Earle’s alleged bias in favor of

Plaintiff and his history of providing testimony on behalf of clients of Plaintiff’s counsel’s law

firm, the Thomas J. Henry Law Firm.

         The subpoena at issue requests production of ten categories of documents from the

records custodian for Dr. Earle. The first seven requests seek communications between anyone

in Dr. Earle’s office and any member of Plaintiff’s legal team or other physicians regarding this

Plaintiff, as well as documents, contracts, or other legal instruments giving Dr. Earle or anyone

within his practice group a financial interest in the outcome of this litigation. Questions 8, 9, and

10 seek information beyond this specific Plaintiff, and ask for a redacted list, count, or

documentation showing the number of patients that have been treated by Dr. Earle and

represented by an attorney from the law offices of Thomas J. Henry; intake sheets completed by

Dr. Earle’s patients who were represented by an attorney from the law offices of Thomas J.


         1
          The hearing addressed all motions except for the motion to quash by Lexitas, which
was filed after the hearing.
                                                 2
         Case 5:19-cv-00996-DAE Document 202 Filed 01/22/21 Page 3 of 8




Henry; and documents that show the total number of patients Dr. Earle has annually for the last

four years.

       Dhaliwal Bros has also served a Notice of Intention to Take Deposition on Written

Questions and Subpoena Duces Tecum on the records custodians for three court reporting

firms—Lexitas, US Legal Support, and Kim Tindall & Associates—seeking pages one and two

of the deposition transcripts of any deposition of Dr. Earle taken by or attended by a Thomas J.

Henry attorney from the last four years (reflecting the case style, deponent name, and

appearances of the parties, with plaintiff name redacted), as well as the first few pages of the

deposition transcripts of Dr. Earle taken by any attorney in the last four years (with the same

redactions).

       Plaintiff has moved to quash both subpoenas; Dr. Earle has moved to quash the subpoena

served upon his records custodian; Dhaliwal Bros has moved to compel one of the court

reporting firms—Lexitas—to respond to the subpoena; and Lexitas has now also filed its own

motion to quash.

                       I. Plaintiff’s and Dr. Earle’s Motions to Quash
                            as to Dr. Earle’s Records [#183, #184]

       Plaintiff and Dr. Earle move to quash the subpoena to Dr. Earle’s records custodian

pursuant to Rule 45(d)(3) of the Federal Rules of Civil Procedure. Plaintiff objects to Questions

2, 7, 8, 9, and 10. Dr. Earle only objects to Questions 8, 9, and 10—the questions seeking

information about Dr. Earle’s testifying history. At the Court’s hearing on the motions, Dr. Earle

confirmed that he has already produced all documents responsive to Questions 1 through 7. In

light of this representation, Plaintiff agreed that his objections to Questions 2 and 7 were moot

and that the only issue before the Court is whether Dhaliwal Bros is entitled to discover the




                                                3
         Case 5:19-cv-00996-DAE Document 202 Filed 01/22/21 Page 4 of 8




requested information in questions 8, 9, and 10 about Dr. Earle’s history of testifying on behalf

of clients of the Thomas J. Henry Law Firm or other attorneys.

       Rule 45 provides that a subpoena may be served on a non-party requiring that person to,

among other things, produce designated documents in their possession. Fed. R. Civ. P. 45(a).

Rule 45(d) allows for the filing of a motion to quash such a subpoena. The court must quash or

modify a subpoena that subjects a person to undue burden. Id. at 45(d)(3). In evaluating

whether a subpoena imposes an undue burden, courts in the Fifth Circuit consider the following

factors: (1) relevance of the information requested, (2) the need of the party for the documents,

(3) the breadth of the document request, (4) the time period covered by the request, (5) the

particularity with which the party describes the requested documents, and (6) the burden

imposed. Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004). When the

target of the subpoena is a non-party, the court may also consider the expense and inconvenience

caused by the subpoenas. Id. On a motion to quash, the moving party bears the burden of

demonstrating that compliance would be unreasonable or oppressive. Id.

       With respect to Questions 8, 9, and 10, both Plaintiff and Dr. Earle argue that these

discovery requests impose an undue burden on Dr. Earle, who is a non-party and a non-retained

treating expert. They also argue that Dhaliwal Bros has not made a sufficient showing of bias to

justify the discovery, which they argue seeks information far beyond the causes of action at issue

in this suit and far beyond the disclosures required of a non-retained expert. Finally, Plaintiff

and Dr. Earle argue that the production of the requested information would reveal information

protected under the attorney-client privilege and the Heath Insurance Portability &

Accountability Act (“HIPAA”). The Court agrees that Questions 8, 9, and 10 impose an undue




                                                4
           Case 5:19-cv-00996-DAE Document 202 Filed 01/22/21 Page 5 of 8




burden on a non-party and seek discovery that is not proportional to the needs of this case. The

Court will quash these requests and grant Dr. Earle’s motion.2

       As a non-retained treating expert, Dr. Earle is not required to produce a list of prior

expert testimony for the previous four years, as is required of retained experts. See Fed. R. Civ.

P. 26(a)(2)(B). This Court has already rejected Dhaliwal Bros’ argument that Dr. Earle is

functioning more like a retained expert, subject to the control of Plaintiff’s counsel. (See Order

[#179] at 10–11.) At the Court’s hearing, Dr. Earle confirmed that he has disclosed that he is

being compensated only for his time to provide his deposition, and that there is no other

agreement with the Thomas J. Henry Law Firm as to payment. The Court reaffirms the finding

that Dr. Earle has been designated as a non-retained treating expert and is not subject to the

disclosure requirements set forth in Rule 26(a)(2)(B).

       Dr. Earle has made a sufficient showing to the Court that requiring him to respond to

Questions 8, 9, and 10 would subject him, as a non-retained treating expert, to an undue burden.

Attached to Dr. Earle’s motion is the sworn affidavit of Christiana Schultz, Dr. Earle’s Office

Manager. (Schultz Aff. [#184-1] at 1–3.) In her affidavit, Ms. Schultz states that Dr. Earle does

not maintain a list of patients in the past four years who have been represented by a lawyer. (Id.)

She further states that the production of the information requested in Questions 8, 9, and 10

would require a file-by-file review of all patient records for a four-year period, and that Dr.

Earle’s practice provides medical treatment to approximately 1,000 to 1,200 patients annually.

(Id.) According to Ms. Schultz, Dr. Earle’s patient records are not stored electronically and are

not kept in such a way that allows for a field search based on factors such as whether the patient


       2
         The Court need not decide whether Plaintiff has standing to challenge the subpoena
issued to Dr. Earle through its own motion, as Dr. Earle himself has also moved to quash the
subpoena. The Court will therefore dismiss Plaintiff’s motion and grant only Dr. Earle’s motion.

                                                5
         Case 5:19-cv-00996-DAE Document 202 Filed 01/22/21 Page 6 of 8




was involved in a motor vehicle accident and/or was represented by an attorney. (Id.) This

means that physical records would need to be obtained from storage and manually reviewed for

issues of privilege and would need to be extensively redacted prior to disclosure. (Id.) Dhaliwal

Bros argued at the hearing that its request is merely for a list, not for confidential patient records,

and that it would be satisfied with the provision of a count of the number of patients who were

represented by a Thomas J. Henry attorney. Yet the compiling of this list would still require a

manual review of anywhere from 4,000 to 5,000 patient files, a task that would unduly burden

Dr. Earle’s small office that, according to Ms. Schultz, has only two full-time employees

involved in patient care and services.

       Imposing such a burden on a treating physician is not proportional to the needs of this

case. See Fed. R. Civ. P. 26(b)(1). The requested discovery is not relevant to a claim or cause of

action at issue in this lawsuit; it is sought solely for impeachment purposes based on allegations

of bias. Dhaliwal Bros believes that it made a threshold showing of bias, sufficient to warrant

imposing the identified burdens on Dr. Earle’s medical practice. Dhaliwal Bros directs the Court

to e-mail communications between Ms. Schultz and various paralegals at the Thomas J. Henry

Law Firm that were produced by Plaintiff after Dr. Earle’s October deposition. Dhaliwal Bros

interprets these e-mails as raising the question of whether Thomas J. Henry referred Plaintiff to

Dr. Earle and is exerting control over the physician-patient relationship and Dr. Earle’s

testimony. (See Correspondence [#183-1] at 1–48.) The Court has reviewed these e-mails and

finds that the correspondence does not prove Dr. Earle’s bias or justify the burden discussed

herein, only that Plaintiff’s counsel took steps to ensure that Dr. Earle provide counsel with all

relevant medical records and that Dr. Earle was prepared for his deposition. The Court also finds

that, insofar as the e-mails suggest bias, these communications, which are already in the



                                                  6
         Case 5:19-cv-00996-DAE Document 202 Filed 01/22/21 Page 7 of 8




possession of Dhaliwal Bros, allow Dhaliwal Bros to effectively cross examine Dr. Earle on such

bias.

        On a final note, Dhaliwal Bros argued repeatedly at the Court’s hearing that the District

Court, in extending discovery on the allegation of bias, recognized that there had been a showing

of bias and that the requested discovery is therefore warranted. The Court disagrees. The

District Court’s Order merely noted that there was a motion pending at the time before the

undersigned related to the bias allegations and that there was good cause to allow the parties

additional time to “search for a ‘full picture’ of Dr. Earle’s testimony” as to bias. (Order [#171]

at 3.) Since the District Court extended the discovery deadline, Dhaliwal Bros has taken Ms.

Schultz’s deposition and has received a supplemental production from Dr. Earle in response to

Questions 1 through 7. Nowhere in the District Court’s Order did the Court express an opinion

on whether all of the subpoena topics were both relevant and proportional to the needs in this

case or imposed an undue burden on a third party.

        In summary, the Court will quash Questions 8, 9, and 10 and relieve Dr. Earle of any

obligation to respond to these questions.

        II. Plaintiff’s Motion to Quash as to Court Reporting Firm Records [#185],
        Defendant’s Motion to Compel [#195], and Lexitas’s Motion to Quash [#201]

        Plaintiff has also moved to quash the subpoenas to the court reporting firms—Lexitas, US

Legal Support, and Kim Tindall & Associates. Defendant Dhaliwal Bros has in turn moved to

compel Lexitas to respond to the subpoena. Only one of the three court reporting firm was

represented at the Court’s hearing—Kim Tindall & Associates (“KTA”). KTA orally moved to

join Plaintiff’s motion to quash at the hearing. After the hearing, Lexitas filed its own motion to

quash [#201] with regards to the subpoena. In order to allow US Legal Support the opportunity

to raise any arguments with respect to the subpoena, the Court will order this third party to file

                                                7
         Case 5:19-cv-00996-DAE Document 202 Filed 01/22/21 Page 8 of 8




an Advisory indicating whether it joins in Plaintiff’s motion to quash or a separate motion to

quash on its own behalf. The Court will refrain from issuing a ruling on the motions related to

the subpoenas served on the three court reporting firms until it has ensured that US Legal

Support has knowledge of the pending motions and has had the opportunity to file something

with the Court.

       IT IS THEREFORE ORDERED that Stephen E. Earle, M.D.’s Objections to and

Motion to Quash Notice of Intention to Take Deposition on Written Questions and Subpoena

Duces Tecum from Law & Order Record Retrieval (LORR) for Stephen Earle; Motion for

Protective Order; and Notice of Stay [#184] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Quash Defendant Dhaliwal

Bros Carrier Inc.’s Notice of Intention to Take Deposition on Written Questions and Subpoena

Duces Tecum from Law & Order Record Retrieval (LORR) for Stephen Earle; Motion for

Protective Order; and Notice of Stay [#183] is DISMISSED AS MOOT.

       IT IS FINALLY ORDERED that third-party US Legal Support file either an advisory

or its own motion to quash regarding the subpoena at issue on or before January 29, 2021.

Plaintiff is instructed to ensure service of this Order on US Legal Support.

       SIGNED this 22nd day of January, 2021.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE




                                                 8
